Appeal by the People from a trial order of dismissal of the County Court, Westchester County, rendered June 18, 1974. By a prior order dated December 22, 1975, this court reversed the trial order of dismissal, on the law, and ordered a new trial. On June 9, 1977 the Court of Appeals reversed the order of this court and remitted the case to this court with directions that the appeal to this court be dismissed (People v Brooks, 50 AD2d 319, revd 42 NY2d 866). Accordingly, the appeal by the People is dismissed. Martuscello, J. P., Cohalan, Rabin and Shapiro, JJ., concur.